Title: From Thomas Jefferson to Lafayette, 4 August 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          Monticello Aug. 4. 1781.
        
        I am much obliged by the trouble you took in forwarding to me the letter of his Excellency the President of Congress. It found me in Bedford 100 miles Southward of this where I was confined till  within these few days by an unfortunate fall from my horse. This has occasioned the delay of the answer which I now take the liberty of inclosing to you as the confidential channel of Conveyance pointed out by the President. I thank you also for your kind sentiments and friendly offers on the occasion, which th[at] I cannot avail myself of has given me more mortification than al[most] any occurrence of my life. I lose an opportunity, the only one I ever had and perhaps ever shall have of combining public service with private gratification, of seeing count[ries] whose improvements in science, in arts, and in civilization it has been my fortune to [ad]mire at a distance but never to see and at the same time of lending further aid to a cause which has been handed on from it’s first origination to [its] present stage by every effort of which my poor faculties were capable. These however have not been such as to give satisfaction to some of my countrymen and [it] has become necessary for me to remain in the state till a later period in the present [year] than is consistent with an acceptance of what has been offered me. Declining high[er] objects therefore my only one must be to shew that suggestion and fact are different things and that public misfortunes may be produced as well by public poverty a[nd] private disobedience to the laws as by the misconduct of the public servant[s]. The independance of private life under the protection of republican laws will I hope yeild me that happiness from whi[ch] no slave is so remote as the minister of a Commonwealth. From motives of private esteem as well as of public gratitude I shall pra[y it to] be your lot in every line of life as no one can with more tru[th] subscribe himself with the highest regard and respect Sir Your mo. ob. & mo. hble servt.
      